Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is in response to RCE filed on 7/26/2022.
Claims 1-8 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in communication with Jason Smith (60574) on 8/10/2022 obviate any potential issues and to put the claims in condition for allowance.
 
The application has been amended as follows:
Claim 7, amend the last paragraph as follows, “and configuring the installed components using templates and dynamic template parameters[[;]].”

The following is an examiner’s statement of reasons for allowance: 
The closest cited prior art—
US 20140278623 A1 to Martinez et al., discloses private cloud provisioning with user credential authentication.
US 20170180487 A1 to Frank et al., discloses cloud deployment with template parameters.
US 20210409297 A1 to Sherazi et al., discloses configuration drift and self-healing.

The cited prior art taken alone or in combination fail to teach at least “configuring  an identity of the connected host-agent as a legitimate host and confirming usage of the host for further communication; negotiating permanent credentials in  a form of certificates at the host for the connected host-agent; receiving a message about a desired role and a desired configuration for the dynamic template parameters for the host from the resource  Manager; and receiving a further message to install a monitoring software from the resource Manager; and self-healing an underlying configuration on the host, if  a configuration drift occurs by reverting back to a well- known desired configuration; 2U.S. Application No. 15/178,486 Page 3 configuring an optimal configuration : installing binaries corresponding to the desired role; configuring the binaries with the corresponding optimal configuration ; running the services associated with the desired roles via the Host agent; continuously monitoring binaries; sending health statuses of different roles/services installed by the host agent and configuration of the desired roles and configurations upon successful installation; retrieving a host configuration and reporting to the resource manager through a role based installation of additional scripts; enabling with a self-serving virtual machine provisioning and management in the private cloud stack; and storing, a network request within the self -serving virtual machine; sending  host agent statuses and configuration statuses to the resource manager to mark  installation of the desired role as complete and notifying an Application Peripheral Interface (API).”, as similarly recited in independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Wang whose telephone number is 571-272-5934.  The examiner can normally be reached on Monday-Friday from 8:00AM to 4:00PM EST. Any inquiry of general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock, can be reached at 571-272-3759.    The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PHILIP WANG/Primary Examiner, Art Unit 2199